Citation Nr: 0119821	
Decision Date: 07/31/01    Archive Date: 08/07/01	

DOCKET NO.  99-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 18, 1998 
for the award of a 70 percent evaluation for service-
connected dysthymia with panic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran had active service from July 1970 to March 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November and December 1998 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

This case was previously before the Board in August 2000, at 
which time it was remanded for additional development.  In 
October 2000, the claims folder was transferred to the 
Pittsburgh, Pennsylvania RO because the veteran changed his 
residence to Pennsylvania.  The case is now, once more, 
before the Board for appellate review.  

In October 2000, the RO granted a 100 percent rating for the 
veteran's service-connected neurosis, effective December 18, 
1999.  The veteran has not appealed for an earlier effective 
date of award of the 100 percent rating.  


FINDINGS OF FACT

1.  In a rating decision of October 1976, from which an 
appeal was taken, but not perfected, the RO denied 
entitlement to service connection for a personality disorder, 
and for an acquired psychiatric disorder, specifically, 
anxiety neurosis.  

2.  In a rating decision of December 1984, with which the 
veteran voiced no disagreement, the RO continued its denial 
of service connection for a psychiatric disorder.  

3.  On August 15, 1991, there was received from the veteran a 
claim for service connection for a "nervous or mental 
condition."  

4.  In a decision of May 1997, the Board found that new and 
material evidence had been submitted sufficient to reopen the 
veteran's previously denied claim for service connection for 
an acquired psychiatric disorder, other than a post-traumatic 
stress disorder (PTSD), and that the veteran's claim was, 
therefore, reopened.  

5.  The May 1997 Board decision denied service connection for 
PTSD.  

6.  In a rating decision of March 27, 1998, the RO granted 
service connection (and a 10 percent evaluation) for panic 
disorder with dysthymia, effective from August 15, 1991, the 
date of receipt of the veteran's claim.  

7.  The veteran filed a timely notice of disagreement with 
the assignment of a 10 percent rating for his service-
connected neurosis and personally appeared before the rating 
board in September 1998 to offer testimony on that issue.  

8.  In a November 1998 rating action, a 70 percent rating was 
assigned for the veteran's neurosis, effective May 18, 1998.  

9.  The matter of the appropriate rating for the veteran's 
service-connected neurosis has been in an open status from 
August 15, 1991 to May 18, 1998.  

10.  From August 15, 1991 to May 18, 1998, the veteran's 
service-connected neurosis was productive of severe social 
and industrial impairment.  


CONCLUSION OF LAW

An effective date of August 15, 1991 for the award of a 70 
percent evaluation for service-connected dysthymia with panic 
disorder is warranted.  38 U.S.C.A. §§ 1155, 5110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400 and Part 4, Codes 9405 
(effective prior to November 7, 1996), 9412 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

In a rating decision of October 26, 1976, from which an 
appeal was taken, but not perfected, the RO denied 
entitlement to service connection for a psychiatric disorder, 
and, specifically, for a personality disorder and anxiety 
neurosis.  

In a subsequent rating decision of December 1984, with which 
the veteran voiced no disagreement, the RO continued its 
denial of service connection for a psychiatric disorder.  

VA outpatient treatment records covering the period from 
December 1990 to August 1991 show treatment during that time 
for various psychiatric symptomatology.  During the course of 
outpatient treatment in early January 1991, the veteran 
stated that, at times, he felt as if he would "be better off 
dead."  According to the veteran, he had "a lot of 
problems," including stress in his marriage.  Treatment was 
with supportive therapy.  

Approximately three weeks later, it was noted that the 
veteran had been working part time, but had "finished the 
job" on which he had been working.  According to the 
veteran, he was "still looking for something steady."  
Treatment was, once again, with supportive therapy.  

During the course of VA outpatient treatment in early August 
1991, it was noted that the veteran seemed "vague and 
confused."  According to the veteran, he had taken "about 
50 capsules" of Nortriptyline the previous night, and had 
come seeking admission (to the hospital).  The veteran was 
subsequently admitted with a clinical impression of 
"diagnostic problem."  

On August 15, 1991, there was received from the veteran a 
claim for service connection for a "nervous or mental 
condition."  

During the course of VA outpatient treatment in mid-August 
1991, the veteran was heard to complain of increasing 
agitation with depression.  Reportedly, the veteran was 
preoccupied with the death of a cousin several years earlier 
in a traffic accident in which he had been driving.  
Accordingly, it was suggested that the veteran be readmitted 
in order that he might resume treatment with medication.  

Approximately one week later, it was noted that the veteran 
had come to the mental health clinic, stating that he was 
falling into a "deep depression."  According to the 
veteran, at times, he felt like shooting himself.  The 
veteran further indicated that he had "no idea" why he got 
depressed, though he had some physical problems.  The veteran 
additionally stated that he had experienced difficulty in 
finding a job, and did not feel he was "up to work."  

A VA record of hospitalization dated in September 1991 is to 
the effect that the veteran was readmitted at that time 
following a recent discharge "AMA."  According to the 
veteran, he was depressed, nervous, and anxious.  Noted at 
the time was that the veteran had "real life" problems.  On 
mental status examination, the veteran was in good contact, 
and acted as a reliable informant.  While he was not 
considered suicidal, it was decided to keep him under 
observation while hospitalized.  During the course of the 
veteran's hospitalization, he stayed secretive.  When 
questioned as to why he was in the hospital and the nature of 
his plans, the veteran responded that he "didn't know."  
The veteran appeared to be depressed, and while "he did not 
stress being suicidal," he was observed as much as was 
possible.  At one point, the veteran attempted to leave the 
hospital unannounced.  He was, however, prevented from doing 
so by telling him that he might be "committed."  At the 
time of discharge, the veteran did not appear to be suicidal.  
The pertinent diagnosis was reactive depression.  

Received in October 1992 were three records of separate VA 
hospitalizations for various psychiatric problems.  The first 
of these reflected a VA hospitalization in mid-July 1992, the 
primary reason for which was for treatment of an unrelated 
medical problem.  At the time of admission, it was noted that 
the veteran had a "long history" of psychiatric illness, 
and that his current diagnosis was that of reactive 
depression.  In view of the veteran's psychiatric state and 
the medication he was receiving, it was felt prudent to keep 
the veteran hospitalized.  The veteran was therefore 
transferred to the "psychiatry floor."  A note was 
subsequently found in the hospital conference room which had 
been placed on the veteran's chart.  It was suspected at the 
time that this note had been placed there by the veteran.  
The veteran was therefore asked to write some of the words 
that were in the note, and some of those words did, in fact, 
match the veteran's handwriting.  The veteran was therefore 
immediately placed on observation.  The veteran denied 
writing the note, but was then found in the main bathroom 
with a "noose, sheet, and a chair hanging from the bars in 
the shower stall."  It was then decided that, in view of the 
veteran's psychiatric history, he must remain hospitalized.  
The pertinent diagnoses were history of psychosis, and 
"suicidal intentions."  

On subsequent VA hospitalization shortly thereafter, it was 
noted that the veteran was being transferred due to a suicide 
attempt.  Apparently, he had attempted to hang himself with a 
noose made of a bedsheet.  Reportedly, there were pictures in 
the veteran's chart, as well as a note stating, "I will be 
going, must end it now, good-bye."  At the time of 
admission, it was noted that the veteran had been on Haldol, 
but that he had stopped taking that medication about seven 
months earlier.  Reportedly, the veteran had been diagnosed 
as "schizophrenia and reactive depression" in the past.  
Additionally noted was a history of hypermanic episodes with 
increased well-being and energy.  Reportedly, the veteran had 
had previous psychiatric admissions for depression, with 5 
suicide attempts in the past, 3 by overdose, and 2 by 
hanging.  At the time of admission, he was on probation for 
stealing money.  Also noted was a history of bizarre behavior 
and lying.  

On mental status examination, the veteran did not look 
depressed.  He denied his past suicide attempt, and likewise 
denied writing the aforementioned note.  His thought 
processes were altered, defective, and inappropriate, though 
his memory was intact.  The veteran was well oriented, but 
insight and judgment were impaired.  At the time of 
examination, the veteran denied delusions and hallucinations, 
and likewise denied homicidal tendencies.  During the 
veteran's hospitalization, he was placed on close observation 
for suicidal precaution.  The veteran slept and ate well, and 
eventually admitted to making a suicide attempt and "writing 
the note."  The veteran was subsequently placed on 
unauthorized absence, and discharged as irregular.  The 
pertinent diagnoses noted were adjustment disorder with 
depressed mood; and bipolar disorder, not otherwise 
specified.  The Global Assessment of Functioning score was 
40, "attempted suicide."  

In early August 1992, the veteran was once again hospitalized 
at a VA medical facility.  At the time of admission, the 
veteran admitted to being "depressed."  Apparently, the 
veteran had recently been transferred due to a suicide 
attempt, and was known from previous hospitalizations for 
"reactive depression."  On mental status examination, the 
veteran was mildly depressed, but in good contact.  He 
appeared tired, and, while intelligent, often came to the 
wrong conclusions and actions "because of his 
emotionality."  While not suicidal, the veteran was 
described as unpredictable in his emotions and actions.  
During hospitalization, the veteran was placed on suicide 
observation, though it was not felt that he was actually 
suicidal.  The veteran later explained that he had a 
"secret" which constantly depressed him, that "secret" 
being that he had had a love affair with a young girl, his 
wife's relative, and was afraid to tell his wife.  This was 
the explanation for the veteran's depression and suicidal 
ideation.  Noted at the time of hospitalization was that the 
veteran's story was "not quite believable," though that is 
what the veteran wanted the hospital staff to believe.  By 
August 10th, suicide observations were discontinued.  On 
August 14th, the veteran expressed his desire to leave the 
hospital.  The pertinent diagnosis noted was reactive 
depression, with a Global Assessment of Functioning score of 
60.  

In a decision of May 30, 1997, the Board found that new and 
material evidence had been submitted sufficient to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder (other than PTSD).  In so doing, the 
Board remanded the issue of entitlement to service connection 
for an acquired psychiatric disorder, other than PTSD to the 
RO for further development, to include an additional VA 
psychiatric examination.  

In early October 1997, a VA psychiatric examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  The veteran's chief complaint consisted of 
nightmares, which "woke him up" at night.  On review of the 
veteran's record, it was noted that his problems apparently 
started while on active duty in Vietnam.  These had 
reportedly included such diagnoses as reactive depression, 
anxiety, depression, personality disorder, obsessive 
personality, and possible PTSD.  

Currently, the veteran was receiving psychiatric care from 
the VA, and being treated with the antidepressant Prozac.  
According to the veteran, he experienced episodes of panic at 
least once a week, which were "very overwhelming."  The 
veteran additionally described periods of depression, though 
he denied currently being depressed or suicidal.  Currently, 
the veteran was reportedly working full time at a chicken 
plant, scrubbing out tubs, a job which he had held for 
"about a month."  In the past, the veteran had apparently 
worked as a mechanic, and as a dump truck driver.  

On mental status examination, the veteran was rather vague in 
his replies to some questions.  His mood appeared to be 
neutral, and his thoughts were clear and goal-oriented.  At 
time of examination, there was no evidence of either 
delusions or hallucinations.  The veteran's cognitive 
abilities were grossly intact, and there was no suicidal 
ideation.  The pertinent diagnoses were panic disorder and 
dysthymia.  In the opinion of the examiner, those diagnoses 
appeared to be "most appropriate"" based on the history 
provided by the veteran, and a review of his claims folder.  
According to the examiner, the veteran appeared to be 
functioning "fairly well" in his social and occupational 
settings.  

In an addendum to the aforementioned VA psychiatric 
examination dated in November 1997, it was noted that the 
veteran's service medical records did indicate the onset of 
symptoms of anxiety and depression while still on active duty 
in Vietnam.  Additionally noted was that the most appropriate 
current diagnosis for the veteran was panic disorder, an 
anxiety disorder, and dysthymia, a mood disorder.  In the 
opinion of the examiner, the onset of both anxiety and 
depression were clearly documented in the veteran's medical 
records, and there was "much documentation" of ongoing 
difficulty with the symptoms of anxiety and depression such 
that it was appropriate to see that the veteran's current 
diagnoses were actually a continuation of the onset of 
symptoms at the time of his active duty.  Accordingly, it was 
the opinion of the examiner that the veteran's current panic 
disorder and dysthymia were related to the symptoms recorded 
in his service medical record.  

In a rating decision of March 27, 1998, the RO granted 
service connection (and a 10 percent evaluation) for panic 
disorder with dysthymia, effective from August 15, 1991, the 
date of receipt of the veteran's "reopened" claim.  The 
veteran thereafter disagreed with the assignment of the 10 
percent rating.  

During the course of an RO hearing in September 1998, the 
veteran's accredited representative stated that it was the 
veteran's contention that his "condition" was "much worse" 
than reflected in the latest rating decision of March 27, 
1998.  See Transcript, p. 1.  

Received in early October 1998 was a May 1998 report of a VA 
psychiatric consultation.  During the course of that 
consultation, the veteran stated that he took Prozac on a 
daily basis for panic attacks.  According to the veteran, 
because of anxiety, he had had seven jobs in the past year, 
which represented something of an improvement.  The veteran 
stated that his anxiety episodes came on at unpredictable and 
irregular times, and that, during these episodes, he felt 
both anxious and depressed, as well as a strong urge "to go 
and hide somewhere."  

On mental status examination, there were no gross 
abnormalities of speech or motor behavior.  The veteran's 
affect was somewhat restricted, and his mood was neutral.  
The veteran's sensorium was clear and he was oriented to 
person, place, and time.  His memory was grossly intact, and 
his intellect average based on vocabulary and general fund of 
information.  At the time of evaluation, the veteran's 
thoughts were goal-oriented with intact associations, and 
there was no evidence of either delusions or hallucinations.  
Further noted was that the veteran denied both suicidal and 
homicidal thoughts and intents.  The clinical impression was 
panic disorder by history, productive of mild impairment, 
with a Global Assessment of Functioning of 60.  

In early October 1998, a VA psychiatric examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  As previously noted, the veteran's file contained 
descriptions of his several previous psychiatric diagnoses.  
It was reported that the veteran's symptoms had increased in 
severity.  Currently, the veteran complained of panic attacks 
almost every day.  The veteran described increasing 
difficulty with his feelings of depression and discouragement 
due to increasing symptoms of anxiety, at times to the level 
of panic.  The veteran reportedly was feeling more detached 
from the people around him, though he continued to go to 
church and to work full time.  The veteran stated that he had 
to force himself to go to work and to church, and he was not 
sure how much longer he was going to be able to continue.  
According to the veteran, he was also losing interest in 
previously pleasurable activities.  The veteran continued to 
report symptoms of hyperarousal, such as a much disturbed 
sleep pattern.  He was additionally becoming increasingly 
hypervigilant at work, and having difficulty with anger and 
impatience.  Currently, the veteran continued to receive 
psychiatric care, and treatment with antidepressant 
medication.  While working full time, the veteran stated that 
he had had six different jobs at his plant over the past 
year.  

On mental status examination, the veteran was visibly more 
anxious and despondent than on examination a year earlier.  
Additionally noted was that the veteran's symptoms of anxiety 
and depression had increased in intensity.  The veteran 
tended to be somewhat tangential due to his anxiety, though 
there was no evidence of any overt thought disorder.  While 
the veteran did not describe hallucinations or delusions, he 
did describe what appeared to be flashback phenomena 
consistent with PTSD, during the course of which he lost 
contact with current reality.  At the time of evaluation, the 
veteran's cognitive abilities were grossly intact, though he 
described difficulty with concentration and focus due to his 
intrusive memories and anxiety.  Currently, there was no 
evidence of suicidal ideation.  The pertinent diagnosis was 
PTSD, with a Global Assessment of Functioning score of 40 
based on the fact that the veteran described some impairment 
in reality testing due to his flashback phenomena.  

In the opinion of the examiner, it was well documented that 
the veteran had had the onset of anxiety and depression 
during his active duty service, and had continued to have 
those symptoms throughout his post war period.  It now became 
more apparent, however, that the veteran was plagued with 
reexperiencing, as well as avoidance and withdrawal symptoms 
which were consistent with PTSD.  In addition, it appeared 
that all of the veteran's symptoms appeared to be worsening.  
Of most concern was the veteran's impairment in reality 
testing.  In that regard, he described near continuous panic 
and depression which was clearly affecting his ability to 
function appropriately and effectively, and which occurred 
more than once a week.  

In a rating decision of November 5, 1998, the RO granted a 70 
percent evaluation for dysthymia with panic disorder and PTSD 
symptoms, effective from May 18, 1998.  

In correspondence received on November 24, 1998, the veteran 
requested an effective date of August 15, 1991 for the award 
of a 70 percent evaluation for his service-connected 
psychiatric disability.  In pertinent part, the veteran 
argued that, on May 13, 1998, he had submitted VA Form 21-
4138 requesting that his claim be "reopened," and that the 
VA rating decision on November 5, 1998 increasing his 
disability rating from 10 to 70 percent was the VA's 
response.  Accordingly, the veteran requested that the 
effective date of his 70 percent rating "be the same as 
(his) 10 percent rating," that is, August 15, 1991.  

In a rating decision of December 15, 1998, the RO denied 
entitlement to an effective date earlier than May 18, 1998 
for the award of a 70 percent evaluation for the veteran's 
service-connected psychiatric disorder.  The veteran voiced 
his disagreement with that decision, and the current appeal 
ensued.  


Analysis

The Board has noted that the RO has classified PTSD symptoms 
as part and parcel of the service-connected neurosis, while 
at the same time classifying PTSD as a nonservice-connected 
disorder.  The Board denied service connection for PTSD in 
1997 and is not convinced that the preponderance of the 
evidence establishes that he has PTSD now.  In any event, he 
has service connection for a variously diagnosed neurosis.  
The Board begins its analysis by noting that all psychiatric 
pathology at all pertinent times herein is being attributed 
to the service-connected neurosis.  

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  In the 
case at hand, service connection and an initial 10 percent 
evaluation for the veteran's service-connected psychiatric 
disorder were granted by a rating decision of March 27, 1998.  
That rating decision assigned a 10 percent evaluation for the 
veteran's service-connected panic disorder and dysthymia, 
effective from August 15, 1991, the date of receipt of his 
reopened claim.  Service connection dates from August 15, 
1991, the personal appearance before the rating board in 
September 1998 clearly demonstrated disagreement with the 10 
percent rating assigned by the RO in March 1998, and the 
matter of the appropriate rating (including staged ratings) 
from August 1991 to May 1998 is at issue.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The Board notes that the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase is 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  An award of disability compensation 
based on direct service connection is effective the date 
following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
from separation from service, otherwise, the date of receipt 
of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2000).  

In Fenderson, supra, it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability (as in this case) was not limited to that 
reflected in the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases (as here) where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.  

The Board notes that, effective November 7, 1996, the 
schedular criteria for the evaluation of service-connected 
mental disorders underwent complete revision.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been completed, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's potential 
entitlement to a 70 percent evaluation be evaluated under the 
pertinent regulations effective both before and after the 
November 7, 1996 changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995).  

The Board observes that, pursuant to those laws and 
regulations in effect prior to November 7, 1996, a 10 percent 
evaluation for the veteran's service-connected psychiatric 
disorder is warranted where there is emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation, under those 
same laws and regulations, requires definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired, and that, 
by reason of psychoneurotic symptoms, reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation requires that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired, and that psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132 and Part 4, Code 9405 (effective from February 3, 
1998 to November 7, 1996).  

Under the current schedular criteria in effect for the 
evaluation of service-connected psychiatric disorders, a 10 
percent evaluation is warranted where there is occupational 
or social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Finally, a 70 percent evaluation is warranted 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  38 C.F.R. 
Part 4, Code 9412, effective November 7, 1996).  

In the present case, as early as January 1991, the veteran 
stated that, in his opinion, he would be "better off dead."  
In early August 1991, the veteran was admitted to a VA 
medical facility following the ingestion of 50 capsules of 
Nortriptyline.  Two weeks later, the veteran complained of 
increasing agitation and depression, resulting in a 
recommendation that he be readmitted to the hospital and 
placed on medication.  One week later, the veteran stated 
that he was falling into a "deep depression," and that he 
felt like "shooting himself."  

The Board notes that, while at the time of a period of VA 
hospitalization in September 1991, the veteran was not 
considered "suicidal," he was nonetheless depressed, and, 
accordingly, placed on hospital observation.  Less than one 
year later, while hospitalized for an unrelated medical 
problem, the veteran was found with a "noose, sheet, and 
chair," apparently in an attempt to commit suicide.  It was 
subsequently noted that the veteran had undergone previous 
psychiatric admissions for depression, and that he had made 5 
suicide attempts in the past, 3 by overdose, and 2 by 
hanging.  During the course of a VA hospitalization in mid-
July 1992, the veteran was felt to be suffering from an 
adjustment disorder with depressed mood and bipolar disorder, 
with a corresponding Global Assessment of Functioning of 40.

The Board is of the opinion that the old rating criteria are 
more favorable to the veteran in this case.  

Based on the aforementioned, the Board is of the opinion 
that, as early as August 15, 1991, with the filing of the 
veteran's claim, psychiatric symptomatology was sufficient to 
warrant the assignment of a 70 percent evaluation under the 
old criteria for the evaluation of service-connected 
psychiatric disorders.  By that time, the veteran was of the 
opinion that he would be "better off dead," and was clearly 
suicidal.  Subsequent VA outpatient treatment and examination 
reports only serve to further buttress the fact that the 
veteran's psychiatric symptomatology was sufficient to 
warrant the assignment of a 70 percent evaluation.  Under 
such circumstances, the Board is of the opinion that 
entitlement to a 70 percent evaluation for the veteran's 
service-connected psychiatric disorder arose as early as 
August 15, 1991, with the filing of his reopened claim.  
Accordingly, an effective date of August 15, 1991 for the 
award of a 70 percent evaluation for service-connected 
dysthymia with panic disorder is warranted.  38 C.F.R. 
§ 3.400 (2000).  


ORDER

An effective date of August 15, 1991 for the award of a 70 
percent evaluation for service-connected dysthymia with panic 
disorder is granted, subject to those regulations governing 
the payment of monetary benefits.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

